DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Millius et al. (U.S. Patent Publication 2019/0034483), hereinafter Millius.
Regarding claim 1, Millius teaches
A method comprising: (Fig. 2, 150; [0081]; i.e. A method performed by the training computing system comprising processor, communication interface, memory and instructions to perform the method.)
receiving, at one or more computing devices, (Fig. 2, 136/162; i.e. training computing system) messages (i.e. text message/chat message/email) associated with provider objects (i.e. text messages/chat messages/email messages) representing items provided by one or more provider systems, (i.e. text-based applications) the messages having more than one format; (i.e. text/chat/email) ([0085]; [0083], lines 1-7; i.e. The text message data is received by the training computing system from the client computing device for storage in the training data)
storing, at one or more memories, (Fig. 2, 162; i.e. memory of training computing system) harmonized objects (i.e. training data or extracted assigned text data including labeled/info data) corresponding to the messages, the harmonized objects generated using one or more mappings of harmonized data of the harmonized objects to message data of the messages, the harmonized objects having common formats for a harmonized object type; (i.e. training data for text-based message) (Fig. 8; [0117]; [0122]; [0085]; [0083], lines 1-7)
extracting, at the one or more computing devices, from the harmonized objects, for a given machine learning model, given machine learning training data; ([0086], lines 1-19; i.e. The labeled text is extracted for training the machine-learned text extraction model.)
generating, at the one or more computing devices, for the given machine learning model, (Fig. 2, 142; i.e. machine-learned text extraction model) using the given machine learning training data, at least one machine learning classifier; (i.e. neural network/support vector machine/decision tree with appropriate weights/customization) and ([0086]; [0083]; [0031])
providing, by the one or more computing devices, the at least one machine learning classifier to the given machine learning model (Fig. 2, 142; i.e. machine-learned text extraction model) at a server (Fig. 2, 132; i.e. machine learning computing system) configured to implement the given machine learning model on received provider objects. ([0086]; [0029], lines 1-10; i.e. The training computing system provides the appropriate weights/customization to the machine-learned text extraction model.) 

Regarding claim 2, Millius teaches
The method of claim 1, wherein, for the given machine learning model, given harmonized data of the harmonized objects is identified as the given machine learning training data.  ([0085]; i.e. labels identify the data to extract)


The method of claim 1, further comprising: 
extracting, at the one or more computing devices, from the harmonized objects, for a plurality of given machine learning models, (Fig. 3; Fig. 4; [0096]; i.e. Each application has its own machine learning model.) given respective machine learning training data; ([0086], lines 1-19; i.e. The labeled text is extracted for training the machine-learned text extraction model.)
generating, at the one or more computing devices, for the plurality of given machine learning models, using the given respective machine learning training data, at least one respective machine learning classifier; (i.e. neural network/support vector machine/decision tree with appropriate weights/customization) and ([0086]; [0083]; [0031])
providing, by the one or more computing devices, the at least one respective machine learning classifier to the plurality of given machine learning models at one or more servers ([0095], lines 4-5) configured to implement the plurality of given machine learning models on the received provider objects.  ([0086]; [0029], lines 1-10; i.e. The training computing system provides the appropriate weights/customization to the machine-learned text extraction model for each application.)

Regarding claim 6, Millius teaches
The method of claim 1, wherein the given machine learning model is for one or more of: 
categorizing a received provider object according to reusability; 
categorizing the received provider object according to context characteristics; ([0029], lines 1-10; Fig. 8)
determining a criticality of a received provider object; and 
combining two or more items of the received provider objects.


The method of claim 1, wherein the messages are received from an event hub device (Fig. 2, 102; i.e. client computing device) comprising a proxy for at least a server (i.e. email server which inherently provides emails messages to the email application on the client device) configured to respond to requests (i.e. email application on client device inherently requests for emails from the email server) for the items provided by the one or more provider systems. (i.e. email system/server) ([0085]; i.e. The client computing device acts as a proxy between the email server and the machine learning computing system/training computing system by providing the message data received from the email server.)  

Regarding claim 8, this system claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 9, this system claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.
 
Regarding claim 11, this system claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 13, this system claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Regarding claim 14, this system claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.


 
Regarding claim 16, this medium claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.
  
Regarding claim 18, this medium claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 20, this medium claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Allowable Subject Matter
Claims 3, 5, 10, 12, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Becker (U.S. Patent No. 10984446) – Training machine learning model with historical promotional message characteristics. (Column 11, lines 1-12)
He et al. (U.S. Patent Publication 2020/0211077) – Training machine learning model using normalized data set.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451